FILED: July 10, 2014

                                  UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                               ___________________

                                    No. 13-7152
                               (1:09-cr-00069-MR-1)
                                (1:12-cv-00118-MR)
                               ___________________

DEANGELO MARQUIS WHITESIDE

             Petitioner - Appellant

v.

UNITED STATES OF AMERICA

             Respondent - Appellee

                               ___________________

                                    ORDER
                               ___________________

       A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      The parties shall file 16 additional paper copies of their briefs and

appendices previously filed in this case within 10 days.

                                        For the Court

                                        /s/ Patricia S. Connor, Clerk